                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION

JASON DARRELL WEST,

                      Petitioner,

v.                                                            Case No. 3:16-cv-785-J-32MCR

SECRETARY OF THE FLORIDA
DEPARTMENT OF CORRECTIONS, et al.,

                Respondents.
______________________________

                                            ORDER

                                           I. Status

         Petitioner, an inmate of the Florida penal system, initiated this action by filing a

Petition Under 28 U.S.C. § 2254 for a Writ of Habeas Corpus (Doc. 1) (Petition). He

challenges his 2010 state court (Duval County, Florida) judgment of conviction for burglary

while wearing a hood or mask. He was sentenced to thirty years in prison as a habitual

felony offender. Respondents filed a Response to Petition for Writ of Habeas Corpus (Doc.

9) (Response) with Exhibits (Docs. 9-1 to 9-5) (Ex.). Petitioner filed a Reply (Doc. 14). The

case is ripe for review.1

     1
      “In a habeas corpus proceeding, the burden is on the petitioner to establish the need
for an evidentiary hearing.” Jones v. Sec’y, Fla. Dep’t of Corr., 834 F.3d 1299, 1318 (11th
Cir. 2016) (citing Chavez v. Sec’y Fla. Dep’t of Corr., 647 F.3d 1057, 1060 (11th Cir. 2011)).
“In deciding whether to grant an evidentiary hearing, a federal court must consider whether
such a hearing could enable an applicant to prove the petition’s factual allegations, which,
if true, would entitle the applicant to federal habeas relief.” Schriro v. Landrigan, 550 U.S.
465, 474 (2007) (citation omitted). “It follows that if the record refutes the applicant’s factual
allegations or otherwise precludes habeas relief, a district court is not required to hold an
evidentiary hearing.” Id. The Court find that “further factual development” is not necessary.
Turner v. Crosby, 339 F.3d 1247, 1275 (11th Cir. 2003). Thus, an evidentiary hearing will not
be conducted.
                               II. Governing Legal Principles

       A. Standard of Review

       The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA) governs a state

prisoner’s federal habeas corpus petition. See Ledford v. Warden, Ga. Diagnostic &

Classification Prison, 818 F.3d 600, 642 (11th Cir. 2016), cert. denied, 137 S. Ct. 1432

(2017). “‘The purpose of AEDPA is to ensure that federal habeas relief functions as a guard

against extreme malfunctions in the state criminal justice systems, and not as a means of

error correction.’” Id. (quoting Greene v. Fisher, 565 U.S. 34, 38 (2011)).

       The first task of the federal habeas court is to identify the last state court decision, if

any, that adjudicated the petitioner’s claims on the merits. See Marshall v. Sec’y Fla. Dep’t

of Corr., 828 F.3d 1277, 1285 (11th Cir. 2016). The state court need not issue an opinion

explaining its rationale in order for the state court’s decision to qualify as an adjudication on

the merits. See Harrington v. Richter, 562 U.S. 86, 100 (2011). Where the state court’s

adjudication on the merits is unaccompanied by an explanation,

          the federal court should “look through” the unexplained
          decision to the last related state-court decision that does
          provide a relevant rationale. It should then presume that the
          unexplained decision adopted the same reasoning. But the
          State may rebut the presumption by showing that the
          unexplained affirmance relied or most likely did rely on different
          grounds than the lower state court’s decision, such as
          alternative grounds for affirmance that were briefed or argued
          to the state supreme court or obvious in the record it reviewed.

Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018).

       When a state court has adjudicated a petitioner’s claims on the merits, a federal court

cannot grant habeas relief unless the state court’s adjudication of the claim was “contrary


                                               -2-
to, or involved an unreasonable application of, clearly established Federal law, as

determined by the Supreme Court of the United States,” or “was based on an unreasonable

determination of the facts in light of the evidence presented in the State court proceeding,”

28 U.S.C. § 2254(d)(1), (2). A state court’s factual findings are “presumed to be correct”

unless rebutted “by clear and convincing evidence.” Id. § 2254(e)(1).

          AEDPA “imposes a highly deferential standard for evaluating
          state court rulings” and “demands that state-court decisions be
          given the benefit of the doubt.” Renico v. Lett, 559 U.S. 766,
          773 (2010) (internal quotation marks omitted). “A state court’s
          determination that a claim lacks merit precludes federal habeas
          relief so long as fairminded jurists could disagree on the
          correctness of the state court’s decision.” Harrington v. Richter,
          562 U.S. 86, 101 (2011) (internal quotation marks omitted). “It
          bears repeating that even a strong case for relief does not
          mean the state court’s contrary conclusion was unreasonable.”
          Id. [at 102] (citing Lockyer v. Andrade, 538 U.S. 63, 75 (2003)).
          The Supreme Court has repeatedly instructed lower federal
          courts that an unreasonable application of law requires more
          than mere error or even clear error. See, e.g., Mitchell v.
          Esparza, 540 U.S. 12, 18 (2003); Lockyer, 538 U.S. at 75 (“The
          gloss of clear error fails to give proper deference to state courts
          by conflating error (even clear error) with unreasonableness.”);
          Williams v. Taylor, 529 U.S. 362, 410 (2000) (“[A]n
          unreasonable application of federal law is different from an
          incorrect application of federal law.”).

Bishop v. Warden, GDCP, 726 F.3d 1243, 1253-54 (11th Cir. 2013) (internal citations

modified).

       B. Exhaustion and Procedural Default

       There are prerequisites to federal habeas review. Before bringing a § 2254 habeas

action in federal court, a petitioner must exhaust all state court remedies that are available

for challenging his state conviction. See 28 U.S.C. § 2254(b)(1)(A). To exhaust state

remedies, the petitioner must “fairly present[]” every issue raised in his federal petition to the

                                               -3-
state’s highest court, either on direct appeal or on collateral review. Castille v. Peoples, 489

U.S. 346, 351 (1989) (emphasis omitted). Thus, to properly exhaust a claim, “state prisoners

must give the state courts one full opportunity to resolve any constitutional issues by invoking

one complete round of the State’s established appellate review process.” O’Sullivan v.

Boerckel, 526 U.S. 838, 845 (1999); see also Pope v. Rich, 358 F.3d 852, 854 (11th Cir.

2004) (noting “that Boerckel applies to the state collateral review process as well as the

direct appeal process”).

       In addressing exhaustion, the United States Supreme Court explained:

          Before seeking a federal writ of habeas corpus, a state
          prisoner must exhaust available state remedies, 28 U.S.C. §
          2254(b)(1), thereby giving the State the “‘opportunity to pass
          upon and correct alleged violations of its prisoners’ federal
          rights.’” Duncan v. Henry, 513 U.S. 364, 365, 115 S. Ct. 887,
          130 L.Ed.2d 865 (1995) (per curiam) (quoting Picard v.
          Connor, 404 U.S. 270, 275, 92 S. Ct. 509, 30 L.Ed.2d 438
          (1971)). To provide the State with the necessary “opportunity,”
          the prisoner must “fairly present” his claim in each appropriate
          state court (including a state supreme court with powers of
          discretionary review), thereby alerting that court to the federal
          nature of the claim. Duncan, supra, at 365-366, 115 S. Ct. 887;
          O’Sullivan v. Boerckel, 526 U.S. 838, 845, 119 S. Ct. 1728,
          144 L.Ed.2d 1 (1999).

Baldwin v. Reese, 541 U.S. 27, 29 (2004).

       A state prisoner’s failure to properly exhaust available state remedies results in a

procedural default which raises a potential bar to federal habeas review. The United States

Supreme Court has explained the doctrine of procedural default as follows:

          Federal habeas courts reviewing the constitutionality of a state
          prisoner’s conviction and sentence are guided by rules
          designed to ensure that state-court judgments are accorded
          the finality and respect necessary to preserve the integrity of
          legal proceedings within our system of federalism. These rules

                                         -4-
           include the doctrine of procedural default, under which a
           federal court will not review the merits of claims, including
           constitutional claims, that a state court declined to hear
           because the prisoner failed to abide by a state procedural rule.
           See, e.g., Coleman,[2] supra, at 747-748, 111 S. Ct. 2546;
           Sykes,[3] supra, at 84–85, 97 S. Ct. 2497. A state court’s
           invocation of a procedural rule to deny a prisoner’s claims
           precludes federal review of the claims if, among other
           requisites, the state procedural rule is a nonfederal ground
           adequate to support the judgment and the rule is firmly
           established and consistently followed. See, e.g., Walker v.
           Martin, 562 U.S. --, --, 131 S. Ct. 1120, 1127-1128, 179
           L.Ed.2d 62 (2011); Beard v. Kindler, 558 U.S. --, --, 130 S. Ct.
           612, 617-618, 175 L.Ed.2d 417 (2009). The doctrine barring
           procedurally defaulted claims from being heard is not without
           exceptions. A prisoner may obtain federal review of a defaulted
           claim by showing cause for the default and prejudice from a
           violation of federal law. See Coleman, 501 U.S., at 750, 111 S.
           Ct. 2546.

Martinez v. Ryan, 566 U.S. 1, 9-10 (2012). Thus, procedural defaults may be excused under

certain circumstances. Notwithstanding that a claim has been procedurally defaulted, a

federal court may still consider the claim if a state habeas petitioner can show either (1)

cause for and actual prejudice from the default; or (2) a fundamental miscarriage of justice.

Ward v. Hall, 592 F.3d 1144, 1157 (11th Cir. 2010). In order for a petitioner to establish

cause and prejudice,

           the procedural default “must result from some objective factor
           external to the defense that prevented [him] from raising the
           claim and which cannot be fairly attributable to his own
           conduct.” McCoy v. Newsome, 953 F.2d 1252, 1258 (11th Cir.
           1992) (quoting Carrier, 477 U.S. at 488, 106 S. Ct. 2639).[4]
           Under the prejudice prong, [a petitioner] must show that “the

   2
       Coleman v. Thompson, 501 U.S. 722 (1991).
   3
       Wainwright v. Sykes, 433 U.S. 72 (1977).
   4
       Murray v. Carrier, 477 U.S. 478 (1986).

                                         -5-
         errors at trial actually and substantially disadvantaged his
         defense so that he was denied fundamental fairness.” Id. at
         1261 (quoting Carrier, 477 U.S. at 494, 106 S. Ct. 2639).

Wright v. Hopper, 169 F.3d 695, 706 (11th Cir. 1999).

       In the absence of a showing of cause and prejudice, a petitioner may receive

consideration on the merits of a procedurally defaulted claim if the petitioner can establish

that a fundamental miscarriage of justice, the continued incarceration of one who is actually

innocent, otherwise would result. The Eleventh Circuit has explained:

         [I]f a petitioner cannot show cause and prejudice, there
         remains yet another avenue for him to receive consideration on
         the merits of his procedurally defaulted claim. “[I]n an
         extraordinary case, where a constitutional violation has
         probably resulted in the conviction of one who is actually
         innocent, a federal habeas court may grant the writ even in the
         absence of a showing of cause for the procedural default.”
         Carrier, 477 U.S. at 496, 106 S. Ct. at 2649. “This exception is
         exceedingly narrow in scope,” however, and requires proof of
         actual innocence, not just legal innocence. Johnson v.
         Alabama, 256 F.3d 1156, 1171 (11th Cir. 2001).

Ward, 592 F.3d at 1157. “To meet this standard, a petitioner must ‘show that it is more likely

than not that no reasonable juror would have convicted him’ of the underlying offense.”

Johnson v. Alabama, 256 F.3d 1156, 1171 (11th Cir. 2001) (quoting Schlup v. Delo, 513 U.S.

298, 327 (1995)). Additionally, “‘[t]o be credible,’ a claim of actual innocence must be based

on reliable evidence not presented at trial.” Calderon v. Thompson, 523 U.S. 538, 559 (1998)

(quoting Schlup, 513 U.S. at 324). With the rarity of such evidence, in most cases,

allegations of actual innocence are ultimately summarily rejected. Schlup, 513 U.S. at 324.




                                             -6-
       C. Ineffective Assistance of Counsel

       “The Sixth Amendment guarantees criminal defendants the effective assistance of

counsel. That right is denied when a defense attorney’s performance falls below an objective

standard of reasonableness and thereby prejudices the defense.” Yarborough v. Gentry, 540

U.S. 1, 5 (2003) (per curiam) (citing Wiggins v. Smith, 539 U.S. 510, 521 (2003), and

Strickland v. Washington, 466 U.S. 668, 687 (1984)). To establish ineffective assistance,

a person must show that: (1) counsel’s performance was outside the wide range of

reasonable, professional assistance; and (2) counsel’s deficient performance prejudiced the

challenger in that there is a reasonable probability that the outcome of the proceeding would

have been different absent counsel’s deficient performance. Strickland, 466 U.S. at 687.

       Notably, there is no “iron-clad rule requiring a court to tackle one prong of the

Strickland test before the other.” Ward, 592 F.3d at 1163. Since both prongs of the two-part

Strickland test must be satisfied to show a Sixth Amendment violation, “a court need not

address the performance prong if the petitioner cannot meet the prejudice prong, and vice-

versa.” Id. (citing Holladay v. Haley, 209 F.3d 1243, 1248 (11th Cir. 2000)). As stated in

Strickland: “If it is easier to dispose of an ineffectiveness claim on the ground of lack of

sufficient prejudice, which we expect will often be so, that course should be followed.” 466

U.S. at 697.

       “The question is not whether a federal court believes the state court’s determination

under the Strickland standard was incorrect but whether that determination was

unreasonable - a substantially higher threshold.” Knowles v. Mirzayance, 556 U.S. 111, 123

(2009) (quotation marks omitted). “If there is ‘any reasonable argument that counsel satisfied


                                             -7-
Strickland’s deferential standard,’ then a federal court may not disturb a state-court decision

denying the claim.” Hittson v. GDCP Warden, 759 F.3d 1210, 1248 (11th Cir. 2014) (quoting

Richter, 562 U.S. at 105). As such, “[s]urmounting Strickland’s high bar is never an easy

task.” Padilla v. Kentucky, 559 U.S. 356, 371 (2010). “Reviewing courts apply a ‘strong

presumption’ that counsel’s representation was ‘within the wide range of reasonable

professional assistance.’” Daniel v. Comm’r, Ala. Dep’t of Corr., 822 F.3d 1248, 1262 (11th

Cir. 2016) (quoting Strickland, 466 U.S. at 689). “When this presumption is combined with

§ 2254(d), the result is double deference to the state court ruling on counsel’s performance.”

Id. (citing Richter, 562 U.S. at 105); see also Marshall, 828 F.3d at 1285 (“The standards

created by Strickland and § 2254(d) are both highly deferential, and when the two apply in

tandem, review is doubly so.” (quotations and citation omitted)).

                                        III. Analysis

         On September 25, 2009, the State of Florida charged Petitioner by information with

burglary (structure/conveyance), a third-degree felony. Ex. A at 16. On December 22, 2009,

the state filed an amended information charging Petitioner with burglary while wearing a

hood or mask, a second-degree felony. Id. at 26. Petitioner was represented at trial by Todd

Niemczyk, Esquire and Senovia Lance, Esquire. At the conclusion of the trial, the jury found

Petitioner guilty as charged. See id. at 57. He challenges his judgment of conviction on the

following fifteen grounds.5



     5
       Several of Petitioner’s arguments overlap and he makes variations of the same
arguments throughout his Petition. The Court has addressed each ground separately, but
notes at the outset that the record supports Petitioner’s conviction, and he is not entitled to
federal habeas relief on any ground.

                                              -8-
       Ground One

       Petitioner argues that his trial counsel was ineffective for failing to object or move to

exclude any evidence pertaining to his identification. Doc. 1 at 3-11. In support of this

ground, he attacks the testimony of Mike Zager, the owner of the store that was burglarized,

asserting that Mr. Zager’s identification of him was unreliable; he argues that counsel was

ineffective for failing to call Detective Fusco; and he claims that the photospread was

suggestive and counsel was ineffective for failing to object to it. See id. at 5-9. Petitioner also

asserts that the trial court erred in allowing the photospread into evidence without a proper

predicate. Id. at 8-9. He acknowledges that he did not exhaust these claims in state court,

but he argues that Martinez v. Ryan, 566 U.S. 1 (2012), excuses the procedural bar and

permits this Court to hear the claims on the merits.

       “In Martinez, the U.S. Supreme Court enunciated a narrow exception to the general

rule that the lack of an attorney or attorney error in state post-conviction proceedings does

not establish cause to excuse the procedural default of a substantive claim.” Lambrix v.

Sec’y, Fla. Dep’t of Corr., 851 F.3d 1158, 1164 (11th Cir.), cert. denied, 138 S. Ct. 217

(2017). Under this exception, not only must Petitioner demonstrate that the trial court failed

to appoint counsel or his counsel was ineffective in the initial collateral proceedings, but he

must also demonstrate that the underlying ineffective assistance of trial counsel claim that

he seeks to raise is a “substantial” one, meaning that the claim must have “some merit.”

Martinez, 566 U.S. at 14; see also Luciano v. Sec’y, Dep’t of Corr., 701 F. App’x 792, 793

(11th Cir. 2017); Sullivan v. Sec’y, Fla. Dep’t of Corr., 837 F.3d 1195, 1201 (11th Cir. 2016).

Conversely, his claim is “insubstantial” if “it does not have any merit or . . . is wholly without


                                               -9-
factual support.” Martinez, 566 U.S. at 16. For the reasons that follow, the Court finds that

Petitioner cannot demonstrate that his underlying ineffective assistance of counsel claims

are substantial under Martinez.

       Prior to trial, Petitioner’s counsel filed motions in limine to exclude any testimony

regarding an anonymous tip implicating Petitioner in the burglary and the introduction of a

surveillance tape showing Petitioner in the subject store the day before the burglary. Ex. A

at 35-36, 38-39. The trial court granted in part the motion regarding the anonymous tip but

denied the motion regarding the surveillance video. Id. at 34, 37; see Ex. B at 6-11.

       At trial, Mr. Zager testified that he reviewed the video of the burglary, and he realized

that one of the individuals in the video had been in his store earlier.

          Q      And after watching that video was there anything that
          struck you about the people that came into the store?

          A       Yes, not when I originally watched it but before the
          detective came, when I was making the copy for it I realized
          that the individual that was behind the counter . . . was in
          earlier that day, had the same exact shorts, same exact shirt,
          same exact tennis shoes, tattoos on the arms, just never
          bothered to change clothes . . . .

          Q     And this individual had his face covered in the video that
          we saw?

          A      Correct.

          Q      But could you tell if he had the similar or same build?

          A      Same build, same clothes, same shorts, same shoes.

          Q       So that prompted you then to look at your video from
          earlier that day?

          A      It did. I went back because I remembered seeing that
          individual and I went back and watched earlier in the afternoon.

                                        -10-
Q     Well, let’s talk about earlier that afternoon. That would
have been the day before?

A      Day before, correct.

Q      So July 8th, around what time were you able to figure
out from the video did that person that you saw on this video of
the burglary come into your store?

A      It was probably somewhere between 12:30 and 1:00
o’clock, somewhere in that ball park.

       ....

Q     . . . Do you remember when they entered how many
people came in?

A      Three.

Q     And can you describe for me what they did when they
came in, what you remember?

A      They came in looking for television sets. Two of them
walked over to the television area, were asking questions in
regards to TVs and what we carry and what our prices are. And
one of them walked over to the other sides of the building by
the counter or toward that other room that you see over there.

Q      When you say counter, is that the register area?

A      The register area, correct.

       ....

Q     What was the man that walked over to the register area
wearing?

A      Black shirt, black shorts with the design on the side,
white tennis shoes with the black stripe on the back.

Q      And you had interaction with all three of these men,
right?


                              -11-
A      Correct.

Q      You got to talk to them, see their faces, they asked you
questions?

A      Yes.

       ....

Q      . . . After viewing that video of your interaction earlier in
the day and the video of the burglary, did you alert the
detectives as to your suspicion about the person that was
dressed in the black shirt and the black shorts?

A       Yes, when the detective came for the video, I showed
her, not only gave her the DVD, I also showed her the video
and showed her the tape from earlier in the afternoon and said
that the individual that broke into our building never even
changed clothes, they wore the same shorts, the same shirt,
paused it where he was behind the counter where you could
see the tattoos on his arm, also when he was walking in front
of the counter earlier in the day similar tattoos on the arm that
were there, same outfit.

       ....

Q      Let’s talk about those tattoos because you mentioned
you also noticed tattoos. What body part did you notice was
tattooed that stuck out in your mind from your interaction?

A       The left arm cause that was the side as he walked in
front of the counter, probably the one, I mean, he has on both
arms but in the video what I noticed was the ones on the left
arms cause he’s got a full sleeve, and on the one when you’re
walking in front of the counter you can see those same tattoos.

Q      Okay. So when you saw the video of the burglary which
is a still shot depicted in . . . State’s 18, you right away
remembered those tattoos were similar to what you had seen
during your interaction in the store?

A       The first thing I noticed was the same shorts, the same
shirt, and the same shoes. Then I noticed the arm on one of
the pictures that you have there as he was coming across, and

                               -12-
            then I went back and looked at the other video to confirm and
            the same tattoos.

Ex. B at 41-44, 50-51, 54-55.

          On cross-examination, Petitioner’s counsel elicited testimony from Mr. Zager that the

shorts and shoes worn by Petitioner when he was legally in the store the day before the

burglary were removable,6 and that he’s not the only African American male in Jacksonville

with the same build as the burglar.7 Id. at 63-64. Counsel also elicited testimony that the

videos were too blurry to specifically recognize the tattoos.8 Id. at 64. In closing argument,

Petitioner’s counsel discussed the unreliability of the identification and the lack of evidence

proving beyond a reasonable doubt that Petitioner committed the burglary, and he urged the

jury to closely review all of the evidence. See id. at 130-41.

          Upon review, this Court finds that Petitioner has failed to show his counsel was

deficient in the manner suggested. Petitioner is simply unhappy with how the jury weighed

the evidence. Because Petitioner cannot show his counsel was ineffective, this claim lacks


      6
    Petitioner’s counsel argued during his closing argument that “those clothes come off
people, can change. Furthermore, other people wear similar style clothing.” Ex. B at 134.
      7
     It was not disputed at trial that Petitioner was legally in the store the day before the
burglary. During closing argument, Petitioner’s counsel stated: “It’s extremely important to
know that Mr. West is ID’d by being in the store lawfully the day before. . . . Compare the
actions of the person identified, undisputedly so, is Mr. West, the guy in black.” Ex. B at 132,
133. Petitioner acknowledges in his Petition that he admitted to lawfully being in the store
the day before the burglary. Doc. 1 at 8, 13-14, 36.
  8
    In closing argument, Petitioner’s trial counsel stated: “They talked about the tattoos. He
said he remembers them having tattoos the day before. And I tell you by all means look, take
a magnifying glass, do what you have to do. You certainly can’t see it in any of these. You
can’t see it in any of these pictures what the designs are and what they are. You can’t. The
witness admitted that. It’s blurry, you can’t tell if there is any definite match whatsoever.” Ex.
B at 135.

                                              -13-
merit, and thus it is not a “substantial” claim warranting application of the Martinez exception.

Petitioner has not otherwise shown both cause for and actual prejudice from the default. Nor

has he shown that he is entitled to the fundamental miscarriage of justice exception.

Accordingly, Petitioner is not entitled to federal habeas relief on this claim.

       To the extent Petitioner also argues his counsel was ineffective for failing to call

Detective Fusco as a witness, his claim is not substantial. Petitioner argues that Detective

Fusco was “solely responsible for implicating the [P]etitioner as the burglar, and providing

the tip that included the [P]etitioner’s photo being included in a photo spread.” Doc. 1 at 8.

Petitioner’s assertions are not supported by the record. In response to an intelligence bulletin

which included photos of the suspects from the surveillance video, Petitioner was identified

through an anonymous tip. As a result, his photograph was included in a photospread, and

he was identified by Mr. Zager. Moreover, “‘[w]hich witnesses, if any, to call, and when to call

them, is the epitome of a strategic decision, and it is one that we will seldom, if ever, second

guess.’” Ledford v. Warden, Ga. Diagnostic & Classification Prison, 818 F.3d 600, 647 (11th

Cir. 2016) (quoting Waters v. Thomas, 46 F.3d 1506, 1512 (11th Cir. 1995)). Counsel could

have reasonably determined that calling Detective Fusco as a witness would have been

more harmful to Petitioner’s case, given that Detective Fusco could have testified that she

personally interviewed Petitioner, he admitted to being in the store the day before the

burglary, and his tattoos matched those of the suspect on the surveillance video.

Considering the record on the whole, the Court finds that Petitioner has failed to show his

counsel was deficient for not calling Detective Fusco as a witness, and therefore, this claim

has no merit; thus, Martinez does not apply. Petitioner has not otherwise shown cause and


                                              -14-
prejudice to excuse his default, nor is he entitled to the fundamental miscarriage of justice

exception. Petitioner is not entitled to federal habeas relief on this claim.

       Insofar as Petitioner argues that his counsel was ineffective for failing to object to the

photospread as being unduly suggestive, such claim is also insubstantial and procedurally

barred. An out-of-court identification is subject to exclusion if the identification procedure was

unduly suggestive such that it created a substantial risk of misidentification. See Neil v.

Biggers, 409 U.S. 188, 199 (1972). In determining whether an identification violates due

process, a court undertakes a two-part analysis. “First, [the court] must determine whether

the original identification procedure was unduly suggestive . . . . If [the court] conclude[s] that

the identification procedure was suggestive, [the court] must then consider whether, under

the totality of the circumstances, the identification was nonetheless reliable.” Cikora v.

Dugger, 840 F.2d 893, 895 (11th Cir. 1988) (citing Biggers, 409 U.S. at 199).

       In Biggers, the Supreme Court identified five factors to be considered in determining

whether the identification was reliable. They are: the witness’s opportunity to view the

suspect at the time of the crime, the witness’s degree of attention, the accuracy of the

description of the suspect, the level of certainty of the identification, and the length of time

between the crime and the identification. See Biggers, 409 U.S. at 199. In Manson v.

Brathwaite, 432 U.S. 98, 116 (1977), the United States Supreme Court stated that absent

“a very substantial likelihood of irreparable misidentification,” the identification of a suspect

by a witness is evidence for the jury to weigh.

       At trial, Mr. Zager testified that during the investigation, a detective showed him a

photospread. He then described that interaction.


                                               -15-
Q     The detective that came, what did they do, what did they
show you?

A      It was a detective I hadn’t met before, it was not the
detective that was originally came on the case. He showed and
said I have some photos, I want to know if you can - - if you
see anybody that you recognize.

Q     And did he allow you to look through the photos?
Describe for the jury how they were shown to you.

A     He put the photos down and laid them out on the
counter.

Q     Did that detective do anything to indicate which photo
you should choose?

A     No.

Q      Did he do anything to suggest which photo was
relevant?

A     No.

Q      Were you able to identify the person that you had
interacted with that day prior to the burglary?

A     Yes.

      ....

Q      Is this the photospread that you were shown by the
detective?

A     Yes.

Q     And did you pick out from those photos a photograph?

A     I did.

Q     Can you pick out now which photograph you picked out?

A     (Indicated.)


                            -16-
          Q       Did you sign that, too?

          A       He made me sign the back.

          Q       I see this is your signature?

          A       Correct.

          Q      And it’s dated 7-24-09. Are you confident that the
          person you picked out of this photospread was the person that
          was in your store interacting with you that day?

          A       Yes.

          Q     And is that the person that was wearing the black shorts
          and the black shirt and the white tennis shoes?

          A       Yes.

Ex. B at 55-57. Mr. Zager then identified Petitioner in the courtroom as the individual who

came into his store the day before the burglary wearing the black shorts and shirt. Id. at 57-

58.

       Subsequently, Detective Kirk, the detective who showed Mr. Zager the photospread,

testified as follows:

          Q      Detective, let me direct your attention to July 9th of
          2009, on that date were you aware that Detective Fusco was
          investigating a burglary that occurred at the Premier Rental
          Purchase business on Southside Boulevard?

          A       Yes, sir, I was.

          Q       Do y’all frequently work together on burglary cases?

          A       Yes.

          Q     Did you review the surveillance videos and reports that
          were written in this case?

          A       Yes, sir, I did.

                                        -17-
Q     After reviewing those things did Detective Fusco submit
what’s called an intelligence bulletin throughout the
Jacksonville Sheriff’s Office on July 13th?

A      Yes, sir.

Q       And in that intelligence bulletin were pictures of all of the
suspects that were captured on surveillance video put into that
bulletin?

A      Yes, sir.

Q      A day later did you receive a tip as to the photographs
that were put into that bulletin?

A      Yes, sir, the burglary unit did receive a tip.

Q       Okay. Based on that tip was a photospread compiled
with five photographs and also an additional photograph of the
suspect Jason West?

A      Yes, sir, it was.

Q      What did you do with that photospread?

A      Yes, sir. On the 24th I took the photospread to the
business and met with Mr. Zager, which is the manager of the
business, and I instructed him to look at the photos, I provided
him the six photographs, I told him to take a look at them and
said to him there may or may not be a person that was
involved in the incident in the group of pictures. And I asked
him to take a look at the pictures. And if he recognized the
person and was sure that was the person to sign the back of
the picture.

Q     Detective, when you’re compiling a photospread, let’s
say your suspect is a white male, do you just pick five or six
random white guys or do you try to match the person’s build
and facial features and that kind of thing?

A      We try to match the facial features with height, weight.

       ....


                                -18-
          Q      Showing you State’s 21, I just want you to take a quick
          look at this and tell me if that was the same photospread you
          showed Mr. Zager on July 24th?

          A       Yes, sir, it is.

          Q     When you presented that to him was he able to identify
          a suspect?

          A       Yes, sir, he did sign one of the back.

          Q     I believe he signed the back of this photospread right
          here?

          A       Yes, sir.

          Q     Jury has already seen. Tell the jury about how sure he
          was of his identification.

          A      He was positive as far as he recognized the person from
          the video as being that same person.

Ex. B at 74-76.

       This testimony shows that any attempt by trial counsel to have the photospread

excluded as unduly suggestive would have been futile. Petitioner fails to point to any

evidence showing that the photospread was suggestive or that anything about the process

would have led to a substantial likelihood of irreparable misidentification. Petitioner’s counsel

cannot be deemed ineffective for failing to make a meritless objection, and this claim is not

substantial. Thus, Martinez does not apply to the procedural default of this claim. Petitioner

has not otherwise shown both cause for and actual prejudice from the default. Nor has he

shown that he is entitled to the fundamental miscarriage of justice exception. Petitioner is not

entitled to federal habeas relief on this claim.




                                              -19-
       Finally, it appears that Petitioner is also trying to raise a claim that the trial court erred

in allowing the photospread into evidence without a proper predicate. Doc. 1 at 8-9; Doc. 14

at 10. Petitioner did not raise this claim on direct appeal, and he cannot return to state court

to exhaust this claim; thus, this claim is procedurally barred. Petitioner cannot rely on

Martinez to excuse the procedural bar, because Martinez only applies to ineffective

assistance of trial counsel claims. See Martinez, 566 U.S. at 16 (“The holding in this case

does not concern attorney errors in other kinds of proceedings, including appeals from

initial-review collateral proceedings, second or successive collateral proceedings, and

petitions for discretionary review in a State’s appellate courts. It does not extend to attorney

errors in any proceeding beyond the first occasion the State allows a prisoner to raise a

claim of ineffective assistance at trial, even though that initial-review collateral proceeding

may be deficient for other reasons.”); Gore v. Crews, 720 F.3d 811, 816 (11th Cir. 2013)

(recognizing that “the Supreme Court’s decision in Martinez is limited to claims of ineffective

assistance of trial counsel”). He has failed to show cause or prejudice to excuse the bar.

Neither has he shown that a fundamental miscarriage of justice will result if the Court does

not review this claim on the merits. Thus, Petitioner is not entitled to federal habeas relief.

       Ground Two

       According to Petitioner, his trial counsel was ineffective for failing to make a

Confrontation Clause objection to the prosecution’s introduction of Detective Fusco’s out-of-

court statement expressing certainty in her identification of Petitioner. Doc. 1 at 11. Petitioner

states that Detective Fusco was the individual responsible for his photograph being included

in the photospread, but because she did not testify at trial, he was unable to cross examine


                                               -20-
her about her identification of Petitioner. Id. at 11-14. He further claims that the introduction

of the photospread was “redundant,” because he admitted to being in the store the day

before the burglary. Id. at 13-14. Like Ground One, Petitioner acknowledges this claim is

unexhausted and procedurally barred, but he relies on Martinez to excuse the default.

        The Confrontation Clause of the Sixth Amendment provides that “[i]n all criminal

prosecutions, the accused shall enjoy the right . . . to be confronted with the witnesses

against him.” U.S. Const. amend. VI. But no Confrontation Clause violation occurs when the

witness in question did not provide evidence at trial. See Shuler v. Wainwright, 491 F.2d

1213, 1224 (5th Cir. 1974)9 (“The Confrontation Clause of the Sixth Amendment applies to

evidence actually disclosed at trial and a defendant has no right to confront a ‘witness’ who

provides no evidence at the trial.”) (citation omitted).

        As summarized above, Detective Kirk testified that Detective Fusco was involved in

the investigation of the burglary, and she submitted an intelligence bulletin containing

pictures of the suspects from the surveillance video. As a result of the intelligence bulletin,

an anonymous tip was received implicating Petitioner. At that point, a six-person

photospread including Petitioner’s photo was created and presented to Mr. Zager by

Detective Kirk. Detective Fusco did not testify at trial, and there was no mention in any

witness’s testimony that Detective Fusco positively identified Petitioner. See United States

v. Napolis, - - - Fed. App’x - - - , 2019 WL 2120806, at *2 (11th Cir. May 14, 2019) (finding

that a defendant had no constitutional right to confront a confidential informant when the
    9
      In Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th Cir. 1981) (en banc), the
United States Court of Appeals for the Eleventh Circuit adopted as binding precedent all
decisions of the former United States Court of Appeals for the Fifth Circuit that were
rendered prior to the close of business on September 30, 1981.

                                              -21-
informant “neither testified at trial nor was quoted as a hearsay declarant”). The introduction

at trial of the photospread is not equivalent to Detective Fusco testifying or providing

evidence at trial. And the state is not required to call as a witness “everyone who laid hands

on the evidence.” Melendez-Diaz v. Massachusetts, 557 U.S. 305, 311 n.1 (2009).

Therefore, Petitioner’s claim lacks factual support in the record and thus is insubstantial.

Petitioner is not entitled to use Martinez to excuse his procedural default, and he has not

otherwise shown cause and prejudice to excuse the bar. Neither has he shown a

fundamental miscarriage of justice would result if this Court does not hear the claim on the

merits. Petitioner is not entitled to relief on the basis of this claim.10

        Ground Three

        Petitioner claims that his trial counsel was ineffective for failing to “suppress” the

identification evidence obtained pursuant to an illegal arrest.11 Doc. 1 at 16; see Doc. 14 at

13-14, 17-18. He asserts that there was no probable cause to arrest him, and Detective

Fusco submitted false information and/or withheld information in the affidavit for an arrest

warrant. Doc. 1 at 16-18. He asserts that it was Detective Fusco who (1) first “implied that

the [P]etitioner had a tattoo on his left calf,” (2) “stated to the committing magistrate that the

tattoo was visible from the video of the actual burglary,” (3) “failed to inform the [c]ommitting

magistrate that the [P]etitioner admitted to being in the store the day before the burglary,”

   10
     Petitioner fails to explain how admission of the photospread was “redundant,” and the
Court does not find any fundamental unfairness from the introduction of the photospread into
evidence. Insofar as Petitioner is attempting to raise a claim that the trial court erred in
allowing the photospread to be admitted into evidence, the claim is procedurally barred and
without merit as found in Ground One.
   11
     It is unclear what specific identifying evidence Petitioner believes should have been
suppressed.

                                               -22-
and (4) “failed to mention that the faces of the three burglary suspects were concealed, and

any tattoo worn by the burglars w[as] unrecognizable because of the blurriness of the video

of the actual burglary.” Id. at 17. He also claims that “[t]he only correlation [Mr. Zager] was

able to make between the two videos is that the clothing of one of the masked individuals

was very similar to the clothing worn by one of the patrons who entered into his store earlier.”

Id. He argues that “unlike the facts presented to the committing magistrate to establish

probable cause for the [P]etitioner’s arrest[,]” Mr. Zager’s “testimony suggest[s] that he had

no independent recollection of any tattoos on the arm of the burglar[ and] it was only after

viewing the photographs provided to him . . . [at trial] did he discover and make reference

to the tattoos located on the suspects left arm.” Id. at 18. Petitioner points out that Mr. Zager

did not testify that any of the burglars had a left calf tattoo, but Detective Fusco stated so in

the affidavit for an arrest warrant. Id. Petitioner acknowledges this claim is unexhausted and

procedurally barred, but relies on Martinez to excuse the default.

       Like the claims raised in Grounds One and Two, this claim is not substantial. The

alleged inconsistencies or differences between Mr. Zager’s testimony and Detective Fusco’s

affidavit are inconsequential. Mr. Zager reviewed the surveillance video of the burglary. He

realized that one of the burglars had been in his store earlier based on the individual’s build,

clothing, shoes, and arm tattoos. Ex. B at 41-42. He then watched the surveillance video

from the day before, when that individual had legally been in his store, and confirmed his

belief that it appeared to be the same person. Petitioner does not contest that he was in the

store the day before the burglary. See supra n.7. Detective Fusco reviewed the tapes and

distributed an intelligence bulletin. An anonymous tip was received implicating Petitioner in


                                              -23-
the burglary. Detective Fusco interviewed Petitioner in the Baker County Jail, where he was

being held on unrelated charges, and was able to personally observe Petitioner’s build and

tattoos. Subsequently, the photospread was shown to Mr. Zager, and he positively identified

Petitioner. Detective Fusco then completed the affidavit for an arrest warrant.

        Who first identified or discussed Petitioner’s leg tattoo would not change the result

here. Also of no moment is whether Mr. Zager had an “independent recollection” of or could

describe in detail the exact tattoos on Petitioner’s arm. When reviewing the surveillance tape

of the burglary, something struck him about one of the burglars and he confirmed his belief

that the person had been in his store earlier by reviewing the surveillance tape from the day

before. Detective Fusco’s affidavit was based on her investigation and personal interview of

Petitioner, and it is supported by the record. Had a motion to suppress been filed based on

the alleged misstatements in and/or omissions from the arrest warrant affidavit, it would have

been denied.12 Even removing reference to Petitioner’s leg tattoo (which only appears in the

section of the affidavit identifying Petitioner–the body of the affidavit only refers to tattoos),

and adding that Petitioner admitted to being in the store the day before,13 the faces of the

burglars were covered, and the surveillance videos were blurry, probable cause would still


   12
       To prove an ineffective assistance of trial counsel claim based on counsel’s failure to
file a motion to suppress, Petitioner “must prove (1) that counsel’s representation fell below
an objective standard of reasonableness, (2) that the Fourth Amendment claim is
meritorious, and (3) that there is a reasonable probability that the verdict would have been
different absent the excludable evidence.” Zakrzewski v. McDonough, 455 F.3d 1254, 1260
(11th Cir. 2006) (citing Kimmelman v. Morrison, 477 U.S. 365, 375 (1986)). Petitioner has
not met this burden.
  13
     The affidavit states: “The suspect in the video is wearing the same clothing and tattoos
as Jason West was wearing the day before the burglary when he was in the store.” Ex. A at
9. This suggests that Petitioner was in the store the day before the burglary.

                                              -24-
exist to arrest Petitioner. Petitioner has not made a substantial showing of a “deliberate

falsehood or reckless disregard for the truth” in the affidavit supporting the issuance of the

arrest warrant. Franks v. Delaware, 438 U.S. 154, 171 (1978).

       Petitioner’s trial counsel cannot be deemed ineffective for failing to file a meritless

motion. Considering the record, the Court finds that this claim has no merit and thus it is not

a “substantial” claim warranting application of the Martinez exception. Petitioner has not

otherwise shown both cause for and actual prejudice from the default. Nor has he shown that

he is entitled to the fundamental miscarriage of justice exception. Petitioner is not entitled

to habeas relief on Ground Three.

       Ground Four

       Petitioner argues that his trial counsel was ineffective for failing to investigate and call

as witnesses four individuals (Jasmyne Haywood, Candace Jackson, Reginald Burrdugh,

and Dale Jones) who would have provided testimony showing that he did not have the leg

tattoo at the time of the burglary. Doc. 1 at 20-21. He asserts that this prejudiced him

because he was misidentified, and his counsel’s “do nothing strategy” led to him having no

evidence to impeach the state’s identification. Id.

       Petitioner raised this claim as ground one in his state court post-conviction motion

filed pursuant to Florida Rule of Criminal Procedure 3.850. The court identified Strickland as

controlling precedent for ineffective assistance of counsel claims, and found as follows:

                  In Ground One, Defendant argues that counsel
          rendered ineffective assistance for failing to investigate and call
          four witnesses to testify at trial and impeach the State’s
          identification of Defendant. He asserts that the victim identified
          him based upon tattoos that were similar to those of the
          masked burglary perpetrator caught on store security video. He

                                         -25-
          alleges that Jasmyne Haywood, Candace Jackson, and
          Reginald Burrdugh would have impeached his identification, as
          they would have testified that Defendant did not have the leg
          tattoo that was shown at trial at the time of the burglary. He
          further alleges that Dale Jones would have testified that he put
          a tattoo of Moses on Defendant’s left leg in jail after
          Defendant’s arrest.[14] Defendant provided affidavits from each
          of these witnesses, as well as one from his grandmother, Ms.
          Haywood.[15]

                  In the Affidavit for Arrest Warrant, Jacksonville Sheriff’s
          Office Detective S. N. Fusco indicated that she investigated a
          burglary of Premier Rental Purchases that was caught on
          security video. Detective Fusco reported that the victim
          recognized the suspects in the video by their clothing and
          physical characteristics as people who had recently been in the
          store. Detective Fusco reviewed the video and noted that a
          suspect in the video was wearing the same clothing and had
          the same tattoos as a person that was previously in the store.
          After submitting an intelligence bulletin throughout the sheriff’s
          office, Detective Fusco received an anonymous tip that
          Defendant was the suspect in the video. Detective Fusco then
          interviewed Defendant in the Baker County Jail.[16] Defendant
          denied the burglary, but Detective Fusco noted that
          Defendant’s physical description and tattoos were the same as
          the suspect in the security video. In addition, the Arrest and
          Booking Report reflects that Defendant had a left calf tattoo at
          the time of his arrest.

                During trial, Jacksonville Sheriff’s Office Detective
          Claude Kirk testified he compiled a photospread containing
          Defendant’s photograph based on the tip. Detective Kirk stated

    14
       Dale Jones stated that in September 2009, he was in the Duval County Jail with
Petitioner and at that time, he tattooed Petitioner’s left leg and stomach. Ex. I at 8 (duplicate
at Ex. I at 55).
    15
       Ms. Haywood submitted an affidavit asserting that Petitioner did not have any leg
tattoos prior to his arrest and that he received a tattoo while he was incarcerated.
    16
      The arrest and booking report is dated August 28, 2009, and under “distinguishing
marks,” it states “tattoo on left calf.” Ex. I at 134. Dale Jones’ affidavit states that in
September 2009, he and Petitioner were in the Duval County Jail together and that is where
Mr. Jones placed a tattoo on Petitioner’s left leg. Ex. I at 8 (duplicate at Ex. I at 55).

                                         -26-
that the manager of the burglarized store, Mike Zager,
identified Defendant from the photospread.

       Mr. Zager testified that, after the store was burglarized,
he watched and copied the store security video. While copying
the video, he realized that one of the suspects in the video had
been in the store earlier that day. He stated that the suspect
was wearing the same clothing as earlier in the day, that the
suspect had the same arm tattoos, and that the suspect had a
similar build. He also stated that the suspect’s left arm tattoos
stood out to him because the suspect had a full sleeve of
tattoos. Mr. Zager also testified that he was able to identify the
same person out of Detective Kirk’s photospread for similar
reasons.

       Mr. Zager then identified Defendant during trial as the
person who came into the store wearing the same clothing as
the burglar in the video. Throughout his entire testimony, Mr.
Zager never identified Defendant based on any leg tattoos.
However, at the close of their case, the State introduced
photographs of Defendant’s leg and arm tattoos. During closing
arguments, the State referenced the security video and the
photographs of Defendant’s tattoos and argued that the tattoos
were the same.

        A review of the evidence presented at trial shows that
Mr. Zager never identified Defendant based on any leg tattoo.
Thus, Defendant’s witnesses would not have impeached his
identification of Defendant. Further, the Court finds that the
witness affidavits are inherently incredible. As noted above,
Detective Fusco observed that Defendant had the same tattoos
as the suspect in the video when [s]he interviewed Defendant
at the Baker County Jail. Additionally, while all of the witness
affidavits indicate that Defendant had no leg tattoo prior to his
arrest and Mr. Jones alleged that he placed a tattoo on
Defendant’s left leg after his arrest, the Arrest and Booking
Report clearly indicates that Defendant had a tattoo on his left
calf at the time of arrest. Moreover, the Court finds it highly
implausible that a defendant, who has been arrested for a
crime in which the perpetrator was identifiable in part based
upon tattoos, would cho[o]se to receive a tattoo in the same
location as the perpetrator caught on security video. Therefore,
the Court finds that Defendant’s claim has no merit and Ground
One is denied.

                              -27-
Ex. I at 109-12 (internal record citations and footnote omitted). Petitioner appealed, and the

First District Court of Appeal (DCA) per curiam affirmed the state court’s decision without

issuing a written opinion. Ex. M.

         To the extent that the First DCA affirmed the trial court’s denial on the merits, this

Court will address the claim in accordance with the deferential standard for federal court

review of state court adjudications.17 Upon review of the record, this Court concludes that the

state court’s adjudication of this claim was not contrary to clearly established federal law, did

not involve an unreasonable application of clearly established federal law, and was not

based on an unreasonable determination of the facts in light of the evidence presented in

the state court proceedings. Petitioner is not entitled to federal habeas relief on Ground One.

         Even assuming the state court’s decision is not entitled to deference, the claim has

no merit. Counsel’s strategic decisions are due a “‘heavy measure of deference,’” and

“hindsight is discounted by pegging adequacy to ‘counsel’s perspective at the time.’”

Rompilla v. Beard, 545 U.S. 374, 381 (2005) (quoting Strickland, 466 U.S. at 689, 691). As

previously noted, “‘[w]hich witnesses, if any, to call, and when to call them, is the epitome

of a strategic decision, and it is one that we will seldom, if ever, second guess.’” Ledford, 818

F.3d at 647 (quoting Waters, 46 F.3d at 1512).

         Considering the record, the Court finds that Petitioner has not shown that his

counsel’s failure to present the testimony of these witnesses fell below an objective standard

of reasonableness. During his trial testimony, Mr. Zager did not identify Petitioner by the
    17
       In looking through the appellate court’s affirmance to the circuit court’s “relevant
rationale,” this Court presumes the appellate court “adopted the same reasoning.” Wilson,
138 S. Ct. at 1194.

                                              -28-
tattoo on his leg. Instead, the state submitted a photo of Petitioner’s leg tattoo taken on the

day of trial and urged the jury to compare it to the surveillance videos and still photographs

admitted into evidence. Nevertheless, even assuming deficient performance, Petitioner has

not shown prejudice, as he has not shown a reasonable probability exists that the outcome

of his trial would have been different had these witnesses testified in the manner Petitioner

suggests. Petitioner was identified in other ways–he was in the store the day before wearing

the same clothing with visible arm tattoos. Ground Four is denied.

       Ground Five

       Petitioner claims that his trial counsel was ineffective by failing to investigate and

present evidence that at the time of the burglary, he did not have the tattoo that the state

took pictures of and presented to the jury as proof of his identification as the burglar. Doc.

1 at 22-23. He claims this tattoo was the only evidence linking him to the crime. Id. at 23.

       Petitioner raised this claim as ground two in his Rule 3.850 motion. The court

identified Strickland as controlling precedent for ineffective assistance of counsel claims, and

found as follows:

                  In Ground Two, Defendant argues that counsel
          rendered ineffective assistance for failing to present evidence
          that, at the time of his arrest, Defendant did not have the tattoo
          that was photographed and presented at trial. He asserts that
          counsel failed to investigate jail records, which would have
          shown that he did not have the leg tattoo. He also argues that
          the tattoo was the only thing placing him at the scene of the
          crime and that he would have been acquitted if counsel had
          introduced the jail records proving he did not have the tattoo.

                 Defendant’s claim is without merit. As set forth in
          Ground One, prior to Defendant’s arrest, Detective Fusco
          observed that Defendant had the same tattoos as the suspect
          in the security video. Additionally, the Arrest and Booking

                                        -29-
           report shows that Defendant had a distinguishing left calf tattoo
           when arrested. Further, the Court finds it unlikely that
           Defendant would have chosen to receive a tattoo similar to that
           of the actual burglary perpetrator. Therefore, Defendant has
           failed to establish the requisite prejudice and Ground Two is
           denied.

Ex. I at 112 (internal record citations and footnote omitted). Petitioner appealed, and the First

DCA per curiam affirmed the state court’s decision without issuing a written opinion. Ex. M.

         To the extent that the First DCA affirmed the trial court’s denial on the merits, this

Court will address the claim in accordance with the deferential standard for federal court

review of state court adjudications.18 Upon review of the record, this Court concludes that the

state court’s adjudication of this claim was not contrary to clearly established federal law, did

not involve an unreasonable application of clearly established federal law, and was not

based on an unreasonable determination of the facts in light of the evidence presented in

the state court proceedings. Petitioner is not entitled to federal habeas relief on Ground Five.

         Even assuming the state court’s decision is not entitled to deference, Petitioner’s

claim has no merit. Regardless of whether Petitioner is referring to the tattoos on his arms

or leg, the result would not change. The leg tattoo was discussed above in Ground Four.

Simply put, Petitioner was not solely identified by his tattoos. Mr. Zager did not testify that

Petitioner had a leg tattoo; he identified Petitioner in part by his arm tattoos. The state

argued in closing that the jury should compare the photos of Petitioner’s tattoos taken on the

day of trial with the surveillance videos and the still photos taken from the surveillance

videos. Moreover, Petitioner does not dispute that he was in the store prior to the burglary,
    18
       In looking through the appellate court’s affirmance to the circuit court’s “relevant
rationale,” this Court presumes the appellate court “adopted the same reasoning.” Wilson,
138 S. Ct. at 1194.

                                              -30-
and the surveillance video from the day before the burglary shows that his arm was tattooed.

See Ex. B at 51. Ground Five is denied.

       Ground Six

       According to Petitioner, his trial counsel was ineffective for failing to question the

defense witness (Brenda Haywood, Petitioner’s grandmother) about his leg tattoo. Doc. 1

at 23-24. He argues that at his trial, he was identified by a tattoo, and that during the state’s

closing argument, the state asked the jury to take the picture of Petitioner’s leg tattoo back

to the jury room to compare to the surveillance videos. Id. at 24. Petitioner contends,

however, that he did not have the leg tattoo prior to his arrest, and his counsel was

ineffective for failing to ask Ms. Haywood whether he had the tattoo prior to his arrest. Id.

       Petitioner raised this claim as ground three in his Rule 3.850 motion. The court

identified Strickland as controlling precedent for ineffective assistance of counsel claims, and

found as follows:

                  In Ground Three, Defendant asserts that counsel
          rendered ineffective assistance for failing to question his
          grandmother, Ms. Haywood, regarding the leg tattoo when she
          testified at trial. He states that Ms. Haywood would have
          testified that Defendant did not have the leg tattoo prior to his
          arrest. He provided Ms. Haywood’s affidavit in conjunction with
          Ground One. Based on the same reasoning set forth in
          Grounds One and Two, the Court finds no error on the part of
          counsel for not questioning Ms. Haywood regarding the tattoo,
          and no resulting prejudice. In addition, the Court notes that Ms.
          Haywood acknowledged before the jury that the perpetrator
          caught on the video looks like Defendant.[19]




  19
     She made this statement when viewing the still photographs from the surveillance video
of the day before the burglary. See Ex. B at 100-02.

                                         -31-
Ex. I at 112-13 (internal record citations omitted). Petitioner appealed, and the First DCA per

curiam affirmed the state court’s decision without issuing a written opinion. Ex. M.

         To the extent that the First DCA affirmed the trial court’s denial on the merits, this

Court will address the claim in accordance with the deferential standard for federal court

review of state court adjudications.20 Upon review of the record, this Court concludes that the

state court’s adjudication of this claim was not contrary to clearly established federal law, did

not involve an unreasonable application of clearly established federal law, and was not

based on an unreasonable determination of the facts in light of the evidence presented in

the state court proceedings. The record supports the state court’s conclusion. Thus,

Petitioner is not entitled to federal habeas relief on Ground Six.

         Ground Seven

         Petitioner claims that his trial counsel was ineffective for failing to object to the state’s

evidence brought forth on the day of trial and for failing to properly investigate and prepare

a misidentification defense. Doc. 1 at 25-26. Specifically, Petitioner argues that his counsel

should have objected to the pictures of his leg tattoo taken on the day of trial. Id. at 25. He

claims that his “[c]ounsel’s error resulted in [him] being identified by a tattoo he did not have

at the time the crime was committed.” Id. He further argues that had counsel objected and

requested time to prepare a defense as to this evidence, “counsel could have presented

witnesses as to the [Petitioner] not having the tattoos, or . . . jail records showing the

[Petitioner] did not have the tattoo.” Id. at 26.


    20
       In looking through the appellate court’s affirmance to the circuit court’s “relevant
rationale,” this Court presumes the appellate court “adopted the same reasoning.” Wilson,
138 S. Ct. at 1194.

                                                 -32-
       Petitioner raised this claim as ground four in his Rule 3.850 motion. The court

identified Strickland as controlling precedent for ineffective assistance of counsel claims, and

found as follows:

                  In Ground Four, Defendant essentially raises similar
          claims to Grounds One and Two. Defendant alleges that
          counsel was ineffective for failing to object to evidence brought
          forth the day of trial. Specifically, he argues that counsel should
          have objected when the State introduced photographs of his
          tattooed leg. He states that this error resulted in identification
          based upon a tattoo he did not have at the time the crime was
          committed. He argues that had counsel objected and
          requested additional time to prepare a defense, counsel could
          have presented the jail records showing that he did not have
          the tattoo at the time the crime was committed. Further, he
          argues that he was prejudiced because this evidence ultimately
          led to a finding of guilt.

                  Initially, the Court notes that Defendant provides no
          basis for an objection, other than requesting additional time to
          obtain jail records showing that he did not have the leg tattoo
          prior to his arrest. As set forth previously, the Arrest and
          Booking Report shows that Defendant had a distinguishing left
          calf tattoo at the time of his arrest. Further, while interviewing
          Defendant at the Baker County Jail, Detective Fusco observed
          that Defendant had the same tattoos as the perpetrator on the
          security video. Thus, the Court finds no error on the part of
          counsel for failing to object and seek more time to obtain
          evidence showing Defendant did not have the left leg tattoo at
          the time of his arrest because such an attempt would have
          been futile.

                 Additionally, although Defendant argues that this
          evidence of the leg tattoo ultimately led to his conviction, the
          record reflects that he was first identified based on other
          characteristics and similarities. The State’s main witness, Mr.
          Zager, testified that he remembered his interaction with
          Defendant in the store prior to the burglary due to unusual
          questions and behaviors exhibited by another person who
          accompanied Defendant to the store. He also testified that he
          recognized similarities between Defendant and the masked
          perpetrator while reviewing the security video. He stated that

                                         -33-
           Defendant had the same shorts, shirt, shoes, build, and arm
           tattoos. He later picked Defendant’s photograph out of a
           photospread. He never testified regarding Defendant’s leg
           tattoo or identified Defendant on this basis. Moreover, during
           trial, Defendant’s own grandmother acknowledged that the
           person on the security video looked like Defendant. Thus,
           assuming arguendo that counsel should have objected to the
           introduction of the photograph, the Court finds no prejudice to
           his case as the trial testimony reflects that he was identified
           based on other similarities, and not primarily due to his leg
           tattoo. Ground Four is denied.

Ex. I at 113-14 (internal record citations omitted). Petitioner appealed, and the First DCA per

curiam affirmed the state court’s decision without issuing a written opinion. Ex. M.

         To the extent that the First DCA affirmed the trial court’s denial on the merits, this

Court will address the claim in accordance with the deferential standard for federal court

review of state court adjudications.21 Upon review of the record, this Court concludes that the

state court’s adjudication of this claim was not contrary to clearly established federal law, did

not involve an unreasonable application of clearly established federal law, and was not

based on an unreasonable determination of the facts in light of the evidence presented in

the state court proceedings. The record supports the state court’s adjudication of this claim.

Petitioner is not entitled to federal habeas relief on Ground Seven.

         Ground Eight

         According to Petitioner, his trial counsel was ineffective for failing to pursue, obtain,

and present forensic evidence in the form of a more clear version of the surveillance video

footage. Doc. 1 at 27-28. He argues that if the tape had “not been blurry[,] the State’s


    21
       In looking through the appellate court’s affirmance to the circuit court’s “relevant
rationale,” this Court presumes the appellate court “adopted the same reasoning.” Wilson,
138 S. Ct. at 1194.

                                               -34-
witness would have realized that the tattoos of the suspects were distinguishable from” his

tattoos. Id. at 27.

       Petitioner raised this claim as ground five in his Rule 3.850 motion. The court

identified Strickland as controlling precedent for ineffective assistance of counsel claims, and

found as follows:

                   In ground five, Defendant argues that counsel rendered
          ineffective assistance for failing to obtain a forensic laboratory
          technician to prepare still photographs of the security video and
          to testify regarding Defendant’s arm tattoos. Defendant asserts
          that the video was blurry and that if clear photographs had
          been provided, Mr. Zager would have realized that the
          suspect’s tattoos were distinguishable from Defendant’s
          tattoos. He states that counsel’s failure to secure an expert
          resulted in Mr. Zager providing speculative testimony regarding
          the tattoos and leading the jury to believe that Defendant’s
          tattoos matched those in the video.

                  Initially, the Court notes that the State introduced still
          photographs from the video during Mr. Zager’s testimony and
          he acknowledged that these photographs were blurrier than the
          video. Further, Mr. Zager testified that when he saw the video
          of the burglary, he first noticed the same shorts, the same shirt,
          and the same shoes. He next noticed the arm tattoos. He also
          noticed that the suspect in the video had a similar build to
          Defendant. He later picked Defendant out of a photospread.
          When questioned on cross-examination whether he recognized
          the tattoos in the video to be the same, he clarified that they
          only appeared similar. He stated that he could not recognize
          specifically what the tattoos were because the video was too
          blurry. During closing arguments, the State pointed out specific
          dark areas in the tattoos that matched, as well as similarities
          between the clothing, in the daytime security video and the
          video of the burglary. Defense counsel argued that quality of
          the video made it impossible to determine if the tattoos
          matched.

                  A review of the testimony reflects that Mr. Zager did not
          speculate regarding the tattoos or lead the jury to believe that
          the tattoos matched. Rather, he acknowledged that the video

                                        -35-
            was blurry and that the tattoos only appeared similar. In
            addition, he testified that he identified Defendant based on
            other characteristics besides his arm tattoos. During closing,
            the State pointed to similarities between the tattoos and
            defense counsel argued that it was impossible to determine if
            they matched. Moreover, as discussed previously, Defendant’s
            own grandmother indicated that the suspect caught on video
            looked like Defendant. In light of these factors, the Court finds
            no prejudice to Defendant’s case based on a failure to secure
            an expert to provide clear photographs and testify regarding
            the tattoos. Therefore, Ground Five is denied.

Ex. I at 114-16 (internal record citations and footnote omitted). Petitioner appealed, and the

First DCA per curiam affirmed the state court’s decision without issuing a written opinion. Ex.

M.

          To the extent that the First DCA affirmed the trial court’s denial on the merits, this

Court will address the claim in accordance with the deferential standard for federal court

review of state court adjudications.22 Upon review of the record, this Court concludes that the

state court’s adjudication of this claim was not contrary to clearly established federal law, did

not involve an unreasonable application of clearly established federal law, and was not

based on an unreasonable determination of the facts in light of the evidence presented in

the state court proceedings. He is not entitled to federal habeas relief on Ground Eight.

          Even assuming the state court’s adjudication is not entitled to deference, the claim

has no merit. The blurriness of the videos and photos played into counsel’s trial strategy. He

argued to the jury that it was impossible to determine whether the tattoos matched because

the videos and still photos were too blurry. Petitioner is simply unsatisfied with how the jury


     22
       In looking through the appellate court’s affirmance to the circuit court’s “relevant
rationale,” this Court presumes the appellate court “adopted the same reasoning.” Wilson,
138 S. Ct. at 1194.

                                               -36-
weighed the evidence. Upon review of the record, the Court finds that trial counsel was not

ineffective for failing to obtain an expert to clarify the videos and photos or to testify regarding

the tattoos. Ground Eight is denied.

       Ground Nine

       Petitioner argues that his trial counsel was ineffective for failing to have him display

his leg tattoo to the jury and to Mr. Zager. Doc. 1 at 29-30. He acknowledges that pictures

of the tattoos were shown, but he claims that viewing the tattoos in court would have been

favorable to the defense. Id. at 29.

       Petitioner raised this claim as ground six in his Rule 3.850 motion. The court identified

Strickland as controlling precedent for ineffective assistance of counsel claims, and found

as follows:

                  In Ground Six, Defendant asserts that counsel rendered
          ineffective assistance for failing to have Defendant display his
          leg tattoo to both the jury and Mr. Zager. Defendant alleges
          that he had no tattoo on his leg at the time the crime was
          committed. He states that if Mr. Zager had viewed Defendant’s
          leg tattoo, he would have distinguished it from the tattoo in the
          security video and recanted his testimony. In addition, he
          argues that if the jury had viewed his tattoo, they would have
          been able to distinguish it from the tattoo in the video.

                  As discussed in previous grounds, the Arrest and
          Booking Report indicates that Defendant had had a
          distinguishing left calf tattoo at the time of arrest. Detective
          Fusco observed that Defendant had the same tattoos as the
          suspect in the security video prior to his arrest. Further,
          throughout his testimony, Mr. Zager never testified regarding
          Defendant’s leg tattoo and never identified Defendant on this
          basis. Any assertion that Mr. Zager would have distinguished
          the tattoos or recanted his testimony upon viewing the leg
          tattoo is wholly speculative. Moreover, the State published a
          photograph of Defendant’s leg tattoo taken on the day of trial
          for the jury to compare to the video. As Mr. Zager never

                                          -37-
           identified Defendant based on a leg tattoo and the jury had a
           photograph of Defendant’s tattoo taken on the day of trial, the
           Court finds no error on the part of counsel for failing to have
           Defendant display his tattoo during trial, and no resulting
           prejudice. Ground Six is denied.

Ex. I at 116 (internal record citations and footnote omitted). Petitioner appealed, and the First

DCA per curiam affirmed the state court’s decision without issuing a written opinion. Ex. M.

         To the extent that the First DCA affirmed the trial court’s denial on the merits, this

Court will address the claim in accordance with the deferential standard for federal court

review of state court adjudications.23 Upon review of the record, this Court concludes that the

state court’s adjudication of this claim was not contrary to clearly established federal law, did

not involve an unreasonable application of clearly established federal law, and was not

based on an unreasonable determination of the facts in light of the evidence presented in

the state court proceedings. Petitioner is not entitled to federal habeas relief on Ground Nine.

         Ground Ten

         Petitioner asserts that his trial counsel was ineffective for failing to have Petitioner

speak during the trial. Doc. 1 at 31. Mr. Zager testified that prior to the burglary, Petitioner

was in his store and they engaged in a conversation. Id. Petitioner asserts that had he been

called at trial simply to have his voice heard, it would have proven to Mr. Zager that he was

mistaken in his identification of Petitioner. Id.




    23
       In looking through the appellate court’s affirmance to the circuit court’s “relevant
rationale,” this Court presumes the appellate court “adopted the same reasoning.” Wilson,
138 S. Ct. at 1194.

                                               -38-
         Petitioner raised this claim as ground seven in his Rule 3.850 motion. The court

identified Strickland as controlling precedent for ineffective assistance of counsel claims, and

found as follows:

                   In Ground Seven, Defendant alleges that counsel
           rendered ineffective assistance for failing to have Defendant
           speak during trial. Defendant argues that had Mr. Zager heard
           Defendant’s voice during trial, he would have realized that he
           mistakenly identified Defendant and would have recanted his
           testimony. Initially, the Court notes that any contention that Mr.
           Zager would have recanted his identification of Defendant after
           hearing his voice is speculative. Further, as set forth
           previously, Mr. Zager identified Defendant based on a number
           of characteristics, including his clothing, his build, and his arm
           tattoos. Mr. Zager also picked Defendant’s photograph out of
           a photospread. Throughout his entire testimony, Mr. Zager
           never testified regarding Defendant’s voice or identified
           Defendant on this basis. As the record is devoid of any
           indication that Mr. Zager identified Defendant based upon his
           voice, the Court finds no error on the part of counsel for failing
           to have Defendant speak during trial, and no resulting
           prejudice. Therefore, Ground Seven is denied.

Ex. I at 117 (internal record citations omitted). Petitioner appealed, and the First DCA per

curiam affirmed the state court’s decision without issuing a written opinion. Ex. M.

         To the extent that the First DCA affirmed the trial court’s denial on the merits, this

Court will address the claim in accordance with the deferential standard for federal court

review of state court adjudications.24 Upon review of the record, this Court concludes that the

state court’s adjudication of this claim was not contrary to clearly established federal law, did

not involve an unreasonable application of clearly established federal law, and was not



    24
       In looking through the appellate court’s affirmance to the circuit court’s “relevant
rationale,” this Court presumes the appellate court “adopted the same reasoning.” Wilson,
138 S. Ct. at 1194.

                                              -39-
based on an unreasonable determination of the facts in light of the evidence presented in

the state court proceedings. Petitioner is not entitled to federal habeas relief on Ground Ten.

       Ground Eleven

       According to Petitioner, his trial counsel was ineffective for failing to call any non-

family witnesses. Doc. 1 at 32-33. He asserts that while his grandmother testified on his

behalf, she was “repeatedly discredited” given her relationship to Petitioner. Id. at 32. He

argues that counsel should have called Roy Dillion and Dale Jones to testify as to his

whereabouts on the night the crime occurred. Id. at 33.

       Petitioner raised this claim as ground eight in his Rule 3.850 motion. The court

identified Strickland as controlling precedent for ineffective assistance of counsel claims, and

found as follows:

                 In Ground Eight, Defendant avers that counsel was
          ineffective for failing to present non-family defense witnesses.
          Defendant states that the only witness presented to testify
          regarding his alibi defense was his grandmother, Ms.
          Haywood, and that she was discredited based upon her
          personal relationship with Defendant. Therefore, Defendant
          alleges that counsel should have presented two non-family
          witnesses, Roy Dillion and Dale Jones, to testify that he had
          been at a cookout the night of the burglary.

                 At trial, Ms. Haywood testified that she hosted a cookout
          at her home on July 8, 2009 which ran into the early morning
          hours of July 9, 2009. She stated that Defendant was living
          with her and attended the cookout, but became ill after eating
          spaghetti with ranch dressing. She testified that . . . the only
          way in and out of her home is through the front or back doors,
          as there are burglar bars covering each window. She also
          stated that she locks both of these doors and keeps the only
          key with her. She stated that, on the night in question, she
          locked the doors around 1:00 a.m. and that no one else had
          access to the key after that time. She testified that two of
          Defendant’s friends rang the doorbell around 4:00 a.m., but

                                        -40-
         she told them Defendant was sick. Further, she stated that she
         left for work around 6:00 a.m. and that Defendant was still in
         the home. She testified that if he would have left any time in
         the early morning hours, she would have known because she
         would have had to let him out.

                Mr. Zager testified that his landlord called him around
         6:30 a.m. on July 9, 2009, to inform him that a burglary
         occurred at his business. Ms. Haywood testified that she knew
         the burglary occurred at 5:00 a.m. and was absolutely certain
         Defendant was in her home at this time.

                 Initially, the Court notes that counsel cannot be
         ineffective for failing to present Mr. Dillion’s and Mr. Jones’
         testimony that Defendant attended the cookout, as such
         evidence would have been cumulative to Ms. Haywood’s
         testimony. See Maharaj v. State, 778 So. 2d 944, 957 (Fla.
         2000) (“Failure to present cumulative evidence is not
         ineffective assistance of counsel.”). Additionally, Defendant
         complained of counsel’s failure to present other alibi witnesses
         during sentencing and counsel maintained that he stood by the
         alibi witness presented, Ms. Haywood.

                 Moreover, any testimony that Defendant attended the
         cookout would have been irrelevant to his alibi, in light of Ms.
         Haywood’s testimony. Ms. Haywood testified that Defendant
         attended the cookout, became ill, and was locked inside her
         home from 1:00 a.m. until 6:00 a.m. In his motion, Defendant
         asserts that Ms. Haywood was truthful regarding Defendant’s
         alibi. Mr. Zager’s and Ms. Haywood’s testimony establishes
         that the burglary occurred between these hours. As such, Mr.
         Dillion and Mr. Jones would only have been able to testify
         regarding Defendant’s whereabouts earlier in the evening while
         he attended the cookout, rather than the time the burglary
         actually occurred. Therefore, the Court finds no error on the
         part of counsel and Ground Eight is denied.

Ex. I at 117-19 (internal record citations omitted). Petitioner appealed, and the First DCA per

curiam affirmed the state court’s decision without issuing a written opinion. Ex. M.

       To the extent that the First DCA affirmed the trial court’s denial on the merits, this

Court will address the claim in accordance with the deferential standard for federal court

                                             -41-
review of state court adjudications.25 Upon review of the record, this Court concludes that the

state court’s adjudication of this claim was not contrary to clearly established federal law, did

not involve an unreasonable application of clearly established federal law, and was not

based on an unreasonable determination of the facts in light of the evidence presented in

the state court proceedings. The state court’s conclusion is supported by the record.26

Petitioner is not entitled to federal habeas relief on Ground Eleven.

             Ground Twelve

             Petitioner claims that his trial counsel was ineffective for failing to convey a 3-year

plea offer to him. Doc. 1 at 34-35. He asserts that he did not learn about the 3-year offer until

after his trial, and had he known before trial, he would have accepted it. Id.

             Petitioner raised this claim as ground five in his Rule 3.850 motion. The state court

held an evidentiary hearing on this ground only. In its order denying the claim, the state court

identified Strickland as controlling precedent for ineffective assistance of counsel claims, and

found as follows:

                       In Ground Nine, Defendant alleges that counsel, Todd
               Niemczyk, was ineffective for failing to convey a plea offer.
               Defendant states that he initially rejected an eight-year plea
               offer prior to trial. Defendant alleges that co-counsel, Senovia



        25
       In looking through the appellate court’s affirmance to the circuit court’s “relevant
rationale,” this Court presumes the appellate court “adopted the same reasoning.” Wilson,
138 S. Ct. at 1194.
   26
      At the state court evidentiary hearing on Petitioner’s claim raised in Ground Twelve of
this Petition, his counsel testified that they looked for alibi witnesses, and Petitioner gave him
two names of potential witnesses who may help his case (Jamal Peterson and Justin).
Counsel’s recollection was that both of those individuals were in jail at the time so they
decided not to use them as witnesses. Ex. J at 390-91.

                                             -42-
         Lance,[27] informed him after the guilty verdict that there had
         been a three-year plea offer, which was never conveyed to
         him. Further, Defendant states that he would have accepted
         this offer had he known of its existence.

                 At the August 28, 2014 evidentiary hearing, Defendant
         testified that he rejected an eight-year plea offer. Defendant
         stated that he wanted to submit two counter-offers to the State,
         an eighteen-month offer and a five-year offer, but Mr.
         Niemczyk refused to present the five-year offer because he
         believed the State would reject it. Defendant testified that after
         trial, Ms. Portis asked why he did not accept the three-year
         offer and he indicated that he knew of no such offer. Defendant
         believed that Mr. Niemczyk intentionally withheld the three-year
         offer because Mr. Niemczyk did not like Defendant or
         Defendant’s brother.

                Defendant’s grandmother, Ms. Haywood, testified that
         Mr. Niemczyk informed her of the eight-year offer and advised
         that the State would not go any lower. Ms. Haywood stated
         that, prior to trial, Mrs. Portis inquired as to why Defendant
         would not accept the three-year offer. Ms. Haywood responded
         that she was never advised of any offer besides the eight-year
         offer and that she did not believe Defendant knew of the
         three-year offer. Ms. Haywood also acknowledged that she
         was not privy to every conversation between Defendant and
         counsel.

                Mr. Niemc[z]yk testified that he has been an attorney for
         nine years and was an employee of the Public Defender’s
         Office and Regional Conflict Counsel. Mr. Niemc[z]yk testified
         that he had an independent recollection of Defendant’s case
         and that he reviewed the case file. Mr. Niemc[z]yk
         acknowledged that the State made a three-year offer at
         Defendant’s arraignment, which Defendant rejected. Mr.
         Niemc[z]yk testified that his case notes depict a circle around
         the three-year offer and explained that, as common practice,
         he circles plea offers that have been conveyed to clients. Mr.
         Niemc[z]yk testified that his notes indicate that the three-year
         offer expired on November 18, 2009, but he recalled that the
         offer stayed open longer, possibly until the final pre-trial.
         Further, Mr. Niemc[z]yk stated that he has an independent
27
     Ms. Lance and Ms. Portis are one in the same.

                                       -43-
recollection of conveying the three-year offer and it is
confirmed in his notes.

        Mr. Niemc[z]yk stated that it would have been his advice
to accept the offer. Mr. Niemc[z]yk testified that the State
rejected a thirteen-month counter-offer, but he did not
remember Defendant requesting him to convey an
eighteen-month or five-year counter-offer. Additionally, Mr.
Niemc[z]yk stated that the case file contains no information
regarding an eight-year offer. Mr. Niemc[z]yk indicated that he
has a duty to convey every offer or counter-offer and that he
would have conveyed an offer even if he believed the State
would reject it. Mr. Niemc[z]yk stated that he requested Mrs.
Portis’ help in an attempt to convince Defendant to accept the
three-year offer. Mr. Niemc[z]yk also testified that he does not
recall any animosity between himself and Defendant, other
than the possible animosity from trying to convince him to
accept the offer.

       Mrs. Portis testified that she has eight years of
experience working for the Public Defender’s Office. Mrs.
Portis testified that Mr. Niemc[z]yk solicited her assistance in
this case because of her ability to converse with defendants.
Mrs. Portis stated that Mr. Niemc[z]yk would have advised her
of any plea offers. She stated that she had a specific
recollection of a three-year plea offer and thirteen-month
counter offer. She admitted that she did not have an
independent recollection of meeting with Defendant to discuss
the three-year offer, but explained that her common practice
consisted of meeting a defendant and his family to convince a
defendant to accept a favorable deal. She confirmed Mr.
Niemc[z]yk’s testimony that the three-year offer was circled in
the case file and that it was customary for him to circle
favorable plea offers. She testified that it was standard for her
to explain the sentencing practices of presiding judges and that
she would have explained to Defendant that the presiding trial
judge would have given the maximum sentence. In addition,
she recalled a telephone call from Defendant’s grandmother,
during which his grandmother indicated that Defendant did not
know of the three-year offer. However, Mrs. Portis informed
Defendant’s grandmother that she believed the offer had been
conveyed to Defendant.



                              -44-
                  After considering the testimony presented during the
           evidentiary hearing, the Court finds that Mr. Niemc[z]yk’s and
           Mrs. Portis’ testimony was both more credible and more
           persuasive than Defendant’s and Ms. Haywood’s allegations.
           See Laramore v. State, 699 So. 2d 846 (Fla. 4th DCA 1997).
           Mr. Niemc[z]yk and Mrs. Portis each have at least eight years
           experience in criminal defense. Based on the case file and
           personal recollection, Mr. Niemc[z]yk stated that Defendant
           specifically rejected a three-year offer. Mr. Niemc[z]yk
           indicated that he conveyed a thirteen-month counter-offer, but
           had no recollection of an eight-year plea offer or any other
           counter-offers. Mrs. Portis testified that she recalled a
           three-year plea offer and thirteen-month counter-offer, although
           she acknowledged that she did not recall meeting with
           Defendant to discuss the offer. She further testified that a
           three-year offer was circled in the case file. As the Court finds
           this testimony more credible than Defendant’s allegations,
           Ground Nine is denied. See Alcorn v. State, 121 So. 3d 419
           (Fla. 2013) (establishing new prejudice standard for ineffective
           assistance of counsel claims based upon the failure to convey
           a plea offer).

Ex. I at 119-22 (footnote modified). Petitioner appealed, and the First DCA per curiam

affirmed the state court’s decision without issuing a written opinion. Ex. M. To the extent that

the First DCA affirmed the trial court’s denial on the merits, this Court will address the claim

in accordance with the deferential standard for federal court review of state court

adjudications.28

         The United States Supreme Court has long recognized that Strickland’s two-part

inquiry applies to ineffective assistance of counsel claims arising out of the plea process.

See Hill v. Lockhart, 474 U.S. 52, 57 (1985). “[D]efense counsel has the duty to

communicate formal offers from the prosecution to accept a plea on terms and conditions


    28
       In looking through the appellate court’s affirmance to the circuit court’s “relevant
rationale,” this Court presumes the appellate court “adopted the same reasoning.” Wilson,
138 S. Ct. at 1194.

                                              -45-
that may be favorable to the accused.” Missouri v. Frye, 566 U.S. 134, 145 (2012). If defense

counsel fails to do so and the offer expires, defense counsel did not render effective

assistance of counsel. Id. To show prejudice when a plea offer expires or is rejected because

of counsel’s ineffective assistance, a petitioner must demonstrate that “a reasonable

probability [exists] that the plea offer would have been presented to the court (i.e., that the

defendant would have accepted the plea and the prosecution would not have withdrawn it

in light of intervening circumstances), that the court would have accepted its terms, and that

the conviction or sentence, or both, under the offer’s terms would have been less severe

than under the judgment and sentence that in fact were imposed.” Lafler v. Cooper, 566 U.S.

156, 164 (2012).

        At the state court evidentiary hearing on this claim, Petitioner’s trial counsel testified

that based on a review of his file and from his own independent recollection, he conveyed

the state’s 3-year offer to Petitioner. Ex. J at 397-98, 399-400. He testified that he recalled

trying to convince Petitioner to take the state’s 3-year offer as late as the final pretrial.29 Id.

at 384-85, 395; see also id. at 397. Petitioner, however, rejected the offer.30 Indeed,

   29
       Counsel testified that his notes showed November 18th as the expiration date of the
three-year offer. Ex. J at 384. However, he recalled that he “was able to keep that open at
least until final pretrial. In fact, I do have a note in my case file on December 9th where I
wrote, ‘Discussed last-chance offer with defendant at final pretrial.’ So it’s my understanding
that that three years I was able to maintain up to final pretrial, if not the day of jury selection,
but I don’t have a recollection of that for sure.” Id. at 384-85. He later testified that he had
“some recollection” of trying to convince Petitioner to take the three-year offer at jury
selection. Id. at 397.
   30
     Petitioner testified that he countered the state’s 8-year offer with 18-months and then
5-years, but his trial counsel did not have an independent recollection or notes confirming
an 8-year offer from the state or 18-month or 5-year counter-offers (counsel only had noted
the 3-year offer from the state and Petitioner’s 13-month counter-offer that the state
rejected). Compare Ex. J at 379-80, with id. at 386-87.

                                               -46-
counsel’s case notes dated December 28, 2009, reflected: “‘December ready for trial. Has

faith in God. Says Assistant State Attorney is scared.’” Ex. J at 386.

        Upon review of the record, this Court concludes that the state court’s adjudication of

this claim was not contrary to clearly established federal law, did not involve an

unreasonable application of clearly established federal law, and was not based on an

unreasonable determination of the facts in light of the evidence presented in the state court

proceedings. After considering the testimony presented at the state court evidentiary

hearing, the state court specifically found Petitioner’s trial counsels’ testimony to be more

credible than Petitioner’s and his grandmother’s testimony. The record supports the state

court’s finding that trial counsel conveyed the 3-year plea offer and Petitioner knowingly

rejected it. Petitioner is not entitled to federal habeas relief on Ground Twelve.

        Ground Thirteen

        Petitioner argues that his trial counsel was ineffective for failing to file a motion to

dismiss. Doc. 1 at 36-37. He states that Detective Fusco’s affidavit for his arrest warrant

does not indicate that she received sworn testimony from the state’s only witness (Mr. Zager)

implicating Petitioner in the crime, and there was no probable cause for the arrest warrant.

Id. at 36. He also claims that Detective Fusco fabricated the anonymous tip and used

deceptive means in obtaining the warrant. Id. Finally, Petitioner claims that his counsel

should have challenged the weight and sufficiency of the evidence, because no witness was

able to positively identify him and there was no physical evidence connecting him to the

crime. Id. at 37.31
   31
     Insofar as Petitioner is raising the same insufficiency-of-the-evidence claim as he did
in Ground Fourteen, it is due to be denied for the reasons stated.

                                              -47-
       Petitioner raised this claim as ground ten in his Rule 3.850 motion. The court identified

Strickland as controlling precedent for ineffective assistance of counsel claims, and found

as follows:

                  In Ground Ten, Defendant avers that counsel rendered
         ineffective assistance for failing to file a motion to dismiss
         based upon a lack of probable cause for his arrest. Specifically,
         Defendant argues that Detective Fusco fabricated an
         anonymous tip in obtaining the arrest warrant. Defendant
         states that Detective Fusco asserted in her affidavit for arrest
         warrant that Mr. Zager identified Defendant, which was
         contrary to Mr. Zager’s trial testimony. Defendant further states
         that Detective Fusco alleged that, based on the security
         videos, one suspect’s tattoos matched Defendant’s tattoos.
         Defendant argues that if this statement were true, the State
         would not have had to introduce photographs of Defendant’s
         tattoos at trial. Additionally, Defendant points to Mr. Zager’s
         trial testimony that the suspects wore masks, that the tattoos
         on one suspect were only similar to Defendant’s tattoos, and
         that Defendant was not the only African-American in
         Jacksonville with a similar build as the suspect in the video.

                  Initially, the Court notes that Defendant’s claims are
         procedurally barred as they could and should have been raised
         on direct appeal. See Edwards v. Crews, 124 So. 3d 422, 423
         (Fla. 1st DCA 2013) (“Challenges to the original probable
         cause are properly raised at trial and on direct appeal but are
         not a viable basis for postconviction relief or a postconviction
         writ of habeas corpus.” (citation omitted)); Jessie v. State, 726
         So. 2d 356, 356 (Fla. 5th DCA 1999) (“The absence of
         probable cause for an arrest is an issue that could and should
         have been raised on direct appeal, and it is accordingly not a
         viable basis for post-conviction relief.”); see also Clift v. State,
         43 So. 3d 778, 780 (Fla. 1st DCA 2010) (stating claims of
         insufficient evidence are procedurally barred in collateral
         proceedings). Defendant cannot attempt to circumvent this
         procedural bar by couching his claim as one of ineffective
         assistance of counsel. See Jessie, 726 So. 2d at 356-57
         (finding defendant’s argument that counsel was ineffective for
         failing to argue lack of probable cause for arrest at suppression
         hearing was “an attempt to re-litigate substantive matters which
         should have been presented on direct appeal, under the guise

                                        -48-
            of ineffective assistance of counsel’); see generally Valle v.
            State, 705 So. 2d 1331, 1336 n.6 (Fla. 1997).

                    Moreover, the Court finds the record refutes Defendant’s
            notion that there was insufficient probable cause for his arrest.
            Contrary to Defendant’s assertions, before Detective Fusco
            arrested Defendant, Mr. Zager did identify Defendant by
            picking him out of a photospread. Also, although not
            acknowledged by Defendant, Mr. Zager also testified that he
            identified Defendant based on other similarities, including the
            same clothing and similar arm tattoos. As to his allegation that
            Detective Fusco made untrue statements regarding the similar
            nature of the suspect’s and Defendant’s tattoos, the Court
            notes that simply because the State chose to present
            photographs of Defendant’s tattoos for the jury to compare to
            the security videos does not mean that Detective Fusco’s
            statements were untrue. Further, contrary to Defendant’s
            assertions that Detective Fusco determined that the tattoos
            matched by comparing the security videos, the Affidavit for
            Arrest Warrant indicates that Detective Fusco made this
            determination both by comparing the videos and through
            personal observation of Defendant’s tattoos. Detective Fusco
            also noted that Defendant’s physical description was the same
            as the suspect in the video and that when Defendant was
            caught on video the day prior to the burglary, he was wearing
            the same clothing as the burglary suspect. As such, the Court
            finds there was sufficient probable cause for arrest and counsel
            was not ineffective for failing to file a motion to dismiss on such
            a basis. Therefore, Ground Ten is denied.

Ex. I at 122-24 (internal record citations and footnote omitted). Petitioner appealed, and the

First DCA per curiam affirmed the state court’s decision without issuing a written opinion. Ex.

M.

          To the extent that the First DCA affirmed the trial court’s denial on the merits, this

Court will address the claim in accordance with the deferential standard for federal court

review of state court adjudications.32 Upon review of the record, this Court concludes that
     32
       In looking through the appellate court’s affirmance to the circuit court’s “relevant
rationale,” this Court presumes the appellate court “adopted the same reasoning.” Wilson,

                                                -49-
the state court’s adjudication of this claim was not contrary to clearly established federal law,

did not involve an unreasonable application of clearly established federal law, and was not

based on an unreasonable determination of the facts in light of the evidence presented in

the state court proceedings. The record supports the state court’s adjudication of this claim.

Additionally, a review of the trial transcript reflects that the evidence and testimony

presented at trial supported Petitioner’s conviction. See Hallford v. Culliver, 459 F.3d 1193,

1205-06 (11th Cir. 2006) (per curiam) (“The relevant question in reviewing the sufficiency

of the evidence supporting a criminal conviction is ‘whether, after viewing the evidence in the

light most favorable to the prosecution, any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt.’” (quoting Jackson v. Virginia,

443 U.S. 307, 319 (1979)). Petitioner is not entitled to federal habeas relief on Ground

Thirteen.

       Ground Fourteen

       Petitioner contends that his trial counsel was ineffective for failing to depose Mr.

Zager regarding his ability to identify Petitioner and Detective Fusco regarding her fabricated

arrest warrant affidavit. Doc. 1 at 38-39. He also claims counsel was ineffective for failing to

file a motion to dismiss regarding Mr. Zager’s identification of him and the lack of evidence

confirming his identity. Id. at 38.

       Petitioner raised this claim as ground eleven in his Rule 3.850 motion. The court

identified Strickland as controlling precedent for ineffective assistance of counsel claims, and

found as follows:


138 S. Ct. at 1194.

                                              -50-
        In Ground Eleven, Defendant argues that counsel
rendered ineffective assistance for failing to depose Mr. Zager
and Detective Fusco. Specifically, Defendant argues that if
counsel had deposed these witnesses prior to trial, he would
have learned information that could have been used to support
a motion to dismiss and/or a motion for judgment of acquittal.
Defendant also asserts that counsel’s failure to depose Mr.
Zager and Detective Fusco deprived him of his constitutional
right to confront the witnesses against him.

       Initially, the Court notes that Defendant appears to be
couching improper challenges to the validity of his arrest and
the sufficiency of the evidence as a claim of ineffective
assistance of counsel. To the extent he is doing so, his claims
are procedurally barred. See generally, Valle, 705 So. 2d at
1336 n.6; see also, Clift, 43 So. 3d 780 (weight and sufficiency
of the evidence); Jessie, 726 So. 2d at 356-57 (lack of
probable cause for arrest). To the extent he is not doing so, his
claims are refuted by the record, as discussed in more detail
below.

        With regard to deposing Mr. Zager, Defendant states
that counsel would have learned that Mr. Zager was not able
to positively identify Defendant. In support, Defendant points to
Mr. Zager’s testimony that the suspects wore masks, that the
security videos were too blurry to determine whether the
tattoos matched, and that Defendant was not the only
African-American with a similar build to one of the suspects.
Defendant avers that this questionable identification could have
been used to support a motion to dismiss, due to the lack of
evidence linking Defendant to the crime, or used to support a
motion for judgment of acquittal.

        This argument is without merit. As set forth previously,
Mr. Zager did positively identify Defendant. Thus, counsel
could not have filed a motion to dismiss or a motion for
judgment of acquittal on this basis. Moreover, counsel did
move for judgment of acquittal, arguing that the State did not
meet the burden of proving any of the elements of burglary.
However, the trial court denied this motion. Thus, Defendant
has failed to establish he was prejudiced by counsel’s failure to
depose Mr. Zager.



                              -51-
                With regard to deposing Detective Fusco, Defendant
         argues counsel would have learned that Detective Fusco
         fabricated the Affidavit for Arrest Warrant. To this end,
         Defendant argues that the security videos were too blurry for
         someone to accurately determine whether Defendant’s tattoos
         matched those of the burglary suspect, as Detective Fusco
         allegedly did. Defendant also argues that Detective Fusco did
         not see his leg tattoo during the police interrogation and,
         therefore, could not have used that to tie him to the burglary
         suspect on the video. According to Defendant, counsel could
         have used this information to support a motion to dismiss
         and/or a motion for judgment of acquittal.

                 This argument, too, is without merit. The Affidavit for
         Arrest indicates that Defendant was identified based on several
         factors. First, he was identified through an anonymous tip. After
         viewing the security videos and interviewing Defendant,
         Detective Fusco determined that the suspect and Defendant
         had a similar build, matching clothing, and matching tattoos.
         Further, Mr. Zager positively identified Defendant from a
         photospread. There is nothing to indicate that Detective Fusco
         fabricated the affidavit, as the facts set forth were consistent
         with Mr. Zager’s testimony. Therefore, there would have been
         no basis for a motion to dismiss and the Court finds no error on
         the part of counsel for failing to depose Detective Fusco.

                Finally, not only was counsel not ineffective for failing to
         depose Mr. Zager and Detective Fusco, but counsel’s failure to
         do so did not result in a confrontation clause violation. Mr.
         Zager testified at trial and was subject to cross-examination by
         defense counsel. Detective Fusco did not testify at trial.
         Consequently, Ground Eleven is denied as to all claims.

Ex. I at 124-26 (internal record citations omitted). Petitioner appealed, and the First DCA per

curiam affirmed the state court’s decision without issuing a written opinion. Ex. M.

       To the extent that the First DCA affirmed the trial court’s denial on the merits, this

Court will address the claim in accordance with the deferential standard for federal court




                                             -52-
review of state court adjudications.33 Upon review of the record, this Court concludes that

the state court’s adjudication of this claim was not contrary to clearly established federal law,

did not involve an unreasonable application of clearly established federal law, and was not

based on an unreasonable determination of the facts in light of the evidence presented in

the state court proceedings. Petitioner is not entitled to federal habeas relief on Ground

Fourteen.

         Ground Fifteen

         Petitioner argues that his trial counsel was ineffective for failing to file the proper

motions to have the state correct the defective information before he made any plea to the

merits.34 Doc. 1 at 40-41. He claims that there was no sworn testimony from Mr. Zager

implicating him, and thus the information was filed without the sworn testimony of a material

witness. Id.

         Petitioner raised this claim as ground twelve in his Rule 3.850 motion. The court

identified Strickland as controlling precedent for ineffective assistance of counsel claims, and

found as follows:

                   In Ground Twelve, Defendant asserts that counsel
            rendered ineffective assistance by failing to have the State
            correct the defective information prior to Defendant entering a
            plea to it. Defendant argues that the information was defective
            because it contained no sworn testimony from Mr. Zager.
            However, the Court notes that claims regarding whether a state
            attorney took sworn testimony before filing an information are
            not proper in a post-conviction proceeding. Wilson v. State,

    33
       In looking through the appellate court’s affirmance to the circuit court’s “relevant
rationale,” this Court presumes the appellate court “adopted the same reasoning.” Wilson,
138 S. Ct. at 1194.
   34
        Petitioner pled not guilty to the one-count amended information.

                                         -53-
           109 So. 3d 240 (Fla. 4th DCA 2013); see also Collins v. State,
           97 So. 3d 305 (Fla. 4th DCA 2012) (stating attempts to
           challenge the conviction based on allegations that the state
           attorney did not receive sworn testimony from a material
           witness before filing the information are frivolous). Therefore,
           Ground Twelve is denied.

Ex. I at 126. Petitioner appealed, and the First DCA per curiam affirmed the state court’s

decision without issuing a written opinion. Ex. M.

         To the extent that the First DCA affirmed the trial court’s denial on the merits, this

Court will address the claim in accordance with the deferential standard for federal court

review of state court adjudications.35 Upon review of the record, this Court concludes that

the state court’s adjudication of this claim was not contrary to clearly established federal law,

did not involve an unreasonable application of clearly established federal law, and was not

based on an unreasonable determination of the facts in light of the evidence presented in

the state court proceedings. Petitioner is not entitled to federal habeas relief on Ground

Fifteen.

         Even assuming the state court’s adjudication is not entitled to deference, this claim

has no merit. For a defective information to be a cognizable claim in a federal habeas corpus

action, the charging document must be so defective that it deprives the court of jurisdiction.

DeBenedictis v. Wainwright, 674 F.2d 841, 842 (11th Cir. 1982) (citations omitted) (“The

sufficiency of a state indictment or information is not properly the subject of federal habeas

corpus relief unless the indictment or information is so deficient that the convicting court is

deprived of jurisdiction.”). The amended information identified Petitioner and set forth the
    35
       In looking through the appellate court’s affirmance to the circuit court’s “relevant
rationale,” this Court presumes the appellate court “adopted the same reasoning.” Wilson,
138 S. Ct. at 1194.

                                              -54-
charges and circumstances of the alleged offense. Ex. A at 26. It also contained the required

oath of the Assistant State Attorney, certifying that the allegations “are based upon facts that

have been sworn to as true, and which, if true, would constitute the offense therein charged,”

that the “prosecution is instituted in good faith,” and “that testimony under oath has been

received from the material witness(es) for the offense.” Id. Petitioner’s trial counsel cannot

be deemed deficient for failing to filing a meritless motion. Therefore, Ground Fifteen is

denied.

          Accordingly, it is

          ORDERED:

          1.     The Petition (Doc. 1) is DENIED, and this case is DISMISSED with prejudice.

          2.     The Clerk shall enter judgment dismissing this case with prejudice, terminate

any pending motions, and close the file.

          3.     If Petitioner appeals, the Court denies a certificate of appealability.36 Because

this Court has determined that a certificate of appealability is not warranted, the Clerk shall

     36
          This Court should issue a certificate of appealability only if Petitioner makes “a
substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make
this substantial showing, Petitioner “must demonstrate that reasonable jurists would find the
district court’s assessment of the constitutional claims debatable or wrong,” Tennard v.
Dretke, 542 U.S. 274, 282 (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), “or
that the issues presented were ‘adequate to deserve encouragement to proceed further,’”
Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (quoting Slack, 529 U.S. at 484). “Where a
district court has rejected the constitutional claims on the merits, . . . [t]he petitioner must
demonstrate that reasonable jurists would find the district court’s assessment of the
constitutional claims debatable or wrong.” Slack, 529 U.S. at 484. However, when the district
court has rejected a claim on procedural grounds, the petitioner must show that “jurists of
reason would find it debatable whether the petition states a valid claim of the denial of a
constitutional right and that jurists of reason would find it debatable whether the district court
was correct in its procedural ruling.” Id. After consideration of the record as a whole, the
Court will deny a certificate of appealability.

                                                -55-
terminate from the pending motions report any motion to proceed on appeal as a pauper that

may be filed in this case. Such termination shall serve as a denial of the motion.

      DONE AND ORDERED at Jacksonville, Florida, this 8th day of August, 2019.




JAX-3 7/22
c:
Jason Darrell West, #J14327
Counsel of Record




                                           -56-
